** SPECIAL POLICE — INVESTIGATION — DEPARTMENT OF AGRICULTURE ** (1) THE EXPENDITURES REFERRED TO THEREIN FOR A FISCAL YEAR (ARTICLE X, SECTION 1) IS LIMITED TO THE AMOUNT OF $25,000 APPROPRIATIONS OF SAID YEAR.  (2) ARE THE ACTIVITIES OF SAID POLICEMEN TO BE CONFINED EXCLUSIVELY TO INTERCOUNTY AND INTERSTATE INVESTIGATIONS OF LIVESTOCK THEFT AND CONDUCT OF EDUCATIONAL PROGRAMS ON LIVESTOCK BRANDS AND THEFTS — AFFIRMATIVE (3) WOULD DUTIES DELEGATED TO THE OKLAHOMA DEPARTMENT OF AGRICULTURE PRIOR TO 1959 TO BE FINANCED FROM THE AGRICULTURE TRUST FUND, HAVE PRIORITY OVER EXPENDITURES FROM THE AGRICULTURE TRUST FUND FOR DUTIES PERFORMED BY SPECIAL POLICEMEN — NEGATIVE, THIS THE REASON THAT NO SPECIAL RECURRING APPROPRIATION, SUCH AS IN SET FORTH IN 4 O.S. 270 [4-270] IS MADE IN SECTION 2 O.S. 2-10 [2-2-10] TO DEFRAY THE EXPENSES OF CARRYING OUT PRIOR DELEGATED DUTIES OF THE OKLAHOMA DEPARTMENT OF AGRICULTURE.  (THEFT, CRIMINAL ACTIVITY, CATTLE) CITE: OPINION NO. AUGUST 2, 1961 — PRESIDENT OF BOARD, 4 O.S. 270 [4-270] (FRED HANSEN)